Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2009/0311890 A1).
Regarding claim 1, Nakayama et al. (hereafter Nakayama) at fig. 1-2 discloses a probe unit comprising: a plurality of contact probes [6] each of which has one end that is brought into contact with a contacting electrode [of test object, not shown], the one end being an end [bottom or top end, as an example] in a longitudinal direction [vertical direction, as shown]; a first ground member [7] connected to an external ground [through one end]; a second ground member [8] provided around [as shown] each of the contact probes; a connecting member [4, 5 with 3, 2] electrically connected to the first ground member, and electrically connected [5] to one end of the second ground member; and a probe holder [1] configured to hold the contact probes, the first ground member, the second ground member and the connecting member [as shown]. 
[8] is a conductive member provided around [left and right side of fig. 2 as shown] the contact probe, electrically connected to the connecting member [5 as an example], and configured to extend and contract in a long-axial direction [vertical direction]. 
Regarding claim 3, Nakayama at fig. 1-2 discloses the connecting member is a plate-like conductive member [as shown]. 
Regarding claim 4, Nakayama at fig. 1-2 discloses the connecting member has an insertion hole [hole for 7] through which the first ground member is passed, and a part of which is brought into contact [as shown] with the first ground member. 
Regarding claim 5, Nakayama at fig. 1-2 discloses the connecting member includes: a base portion [3 as an example] made of an insulating material; and a conductive member [5 as an example] provided on an outer surface of the base portion, the outer surface being a surface on a side [as shown] where the connecting member is connected to the second ground member [8], the conductive member [via 4] being electrically connected to the first ground member. 
Regarding claim 8, Nakayama at fig. 1-2 discloses the conductive member is a plate-like member made of a conductive material. 
Regarding claim 9, Nakayama at fig. 8 discloses the second ground member includes: an insulating pipe member [2c, 3c] provided around the contact probe; and a conductive member [5-2, 4-3] provided to an outer circumference of the pipe member, and electrically connected to the connecting member [4, 5]. 
[for 7] passing through in radial directions that perpendicularly intersect with a longitudinal axis of the conductive member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claims 5 and 1 above, and further in view of Betsui et al. (JP 2012-1030028 A).
Regarding claim 6, Nakayama discloses all the elements including  the base portion has an insertion hole allowing the first ground member to be passed therethrough. the conductive member is configured to extend across the surface on the side where the connecting member is connected to the second ground member. Nakayama is silent about the connecting member is connected to an inner wall of the insertion hole. It is an obvious matter of a design choice to have connecting member extend into inter wall of the insertion hole in order to make reliable contact with a member. Betsui et al. (hereafter Betsui) at fig. 2 discloses the connecting member [grounding wire 13] is connected [via 11c] to an inner wall of the insertion hole [hole for 11a]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the 
Regarding claim 7, Nakayama at fig. 1-2 discloses all the elements including the conductive member (a plate-like member, see rejection of claim 8). Nakayama is silent about the conductive member is a film made of a conductive material film (i.e. a plate-like member can be replaced with a conductive film). Betsui discloses conductive member is a film [ground wiring 13] made of a conductive material film. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Nakayama with film as taught by Betsui, in order to obtain advantages that Betsui have to offer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 27, 2021